DAVIDSON, Judge.
The conviction is for aggravated assault. The punishment assessed is confinement in the county jail for nine months.
The record is before us without statement of facts or bills of exception. Appellant entered a plea of guilty to the offense charged and waived a trial by jury. All matters of procedure appear regular.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.